﻿May I begin by extending to
Mr. Razali the warmest congratulations of the delegation of
the Union of Myanmar on his most deserving election as
President of the fifty-first session of the General Assembly.
His election to that important office is no doubt a reflection
of the high esteem in which his country, Malaysia, is held
by the international community for its active role in world
affairs, and of his wealth of personal experience and
diplomatic skills. We are confident that under his
leadership our deliberations will be fruitful. On a personal
note, I should like to say how deeply honoured I was to
have accompanied the Head of State Senior General Than
Shwe on his state visit to Malaysia last month. The visit
was a success. We were much impressed by the warm
reception accorded us and by the outstanding
achievements of the leadership in bringing peace and
prosperity to the people of Malaysia.
I wish also to express our appreciation to
Mr. Razali’s predecessor, His Excellency Mr. Diogo
Freitas do Amaral, for his invaluable contribution to the
work of the fiftieth session of the General Assembly.
The United Nations today is at a crossroads. On the
one hand, there is hope for a new era in international
relations as post- cold-war trends compel nations towards
ever-growing interdependence and the globalization of the
world economy. On the other hand, issues that have been
dormant for decades have emerged, drawing the world
into a pattern of conflict, ethnic strife and violence. In
this time of global transformation the United Nations has
an important role to play. It must actively work to guide
the world through the transitional period to a new,
peaceful, secure and stable era based on respect for the
Charter.
In this United Nations Decade of International Law
it would be most appropriate to rededicate ourselves to
achieving a world in which principles of sovereignty,
territorial integrity, independence, sovereign equality and
non-interference in the internal affairs of States are
respected. Myanmar truly believes that we can overcome
the political, economic and social challenges we face and
avoid confrontation and chaos only if we seize the
opportunity to extend and strengthen the Organization and
promote a multilateral system based on the primacy of
international law and freedom of choice and equality of
all States.
Disarmament, sustainable development, enhancement
of the environment and suppression of narcotic drugs are
priority issues that affect the security and well-being of
peoples throughout the world. Concern continues to
mount over the lack of adequate progress in these areas.
The proliferation of arms, particularly of weapons of mass
destruction, remains the greatest potential threat to
mankind’s survival. All States, large and small, nuclear
and non-nuclear, have a vital interest in ensuring the
success of negotiations on disarmament. The primary
responsibility for removing the threat of a nuclear
16


holocaust, however, rests with the nuclear-weapon States.
It is essential that the nuclear-weapon States show the
political will to accommodate the concerns of non-nuclear-
weapon States to achieve a mutually acceptable basis for
universal disarmament.
Myanmar continues to regard a comprehensive test-ban
treaty as an essential step towards nuclear disarmament.
The adoption of the Comprehensive Nuclear-Test-Ban
Treaty (CTBT) by the General Assembly on 10 September
1996 is a welcome development. It will contribute
significantly to the process of nuclear disarmament and to
our efforts to achieve the goal of general and complete
disarmament.
Myanmar has always supported the establishment of
nuclear-free zones. In our own region we have, together
with our neighbours, signed and ratified the South East
Asia Nuclear Weapon-Free Zone Treaty. Peace and security
in the world need to be built upon economic development.
Without development there can be no lasting peace. It must
be realized, however, that economic progress in developing
countries depends as much on a fair and equitable
international economic environment as it does on domestic
reforms to effectively confront the challenge of poverty and
economic malaise. In this regard, we share the Secretary-
General’s view that development should be recognized as
the foremost and most far-reaching task of our time. At the
same time, we are deeply concerned that the process of
globalization of the world economy has yielded many more
losers than winners. The situation was most eloquently
described by the Chairman of the Non-Aligned Movement,
President Samper Pizano of Colombia, in his address to the
Meeting of the Ministerial Committee on Methodology held
earlier this year in Cartagena:
“The cake of progress continues to be handed out in
large slices for a few, and in crumbs for the rest.”
Indeed it is distressing to note the dangerous tendency
of certain States to link trade and commerce with other
issues. We find unacceptable the threat or use of economic
sanctions and the extraterritorial application of domestic law
to influence policies in developing countries. The use of
economic sanctions as a tool of policy is indefensible. It is
a flagrant breach of the United Nations Charter.
Narcotic drugs are a growing menace to the
international community. Aware of the problem, Myanmar
is carrying out narcotics suppression as a national cause.
From the outset the Myanmar Government realized that the
drug problem can be tackled only through a multisectoral
approach and has laid down national strategies to combat
the menace. The nationwide drug-abuse control
programme covers many activities: crop substitution and
livestock distribution for farmers in the border areas
where opium is grown; treatment and rehabilitation of
drug addicts; preventive education; and law enforcement.
The areas where poppies are grown are underdeveloped
regions where the national races depend on the cultivation
of opium as their principal means of livelihood. Hence,
the Government has set up an entire ministry devoted to
the development of border areas. The development of
these areas will no doubt ensure the success of the
eradication campaign.
In parallel with the national effort, the Government
has sought closer cooperation with the United Nations
International Drug Control Programme (UNDCP) and
neighbouring countries, and is actively participating in the
international campaign against the production and
trafficking of illicit drugs. Our efforts are meeting with
success, as one armed group after another has returned to
the fold to join hands with the Government in
development endeavours. An encouraging event this year
was the unconditional surrender of the Mong Tai Army of
nearly 20,000 men, led by U Khun Sa. We are confident
that this unprecedented achievement will result in a
drastic reduction of the opium supply.
I should like to firmly reiterate Myanmar’s
commitment to the total eradication of poppy plantations
in our country. The sheer magnitude of the problem
requires new ways and means to address the problem.
There must be additional efforts to curb demand, just as
we work to deter production and trafficking. We would
welcome increased support for our national programmes
or for development projects administered by UNDCP.
Environment issues are among the most widely
discussed topics of our times. Environment and
development top the international agenda as human
impact on the environment has increased dramatically and
mankind faces challenges unprecedented in scope and
severity. The tremendous growth in population, coupled
with industrial development in every region of the world,
has taxed the carrying capacity of the Earth. The struggle
even to support the present population at today’s
standards of living will cause environmental degradation
on an unprecedented scale. However, in the last few years
seeds of hope have been sown, as there is growing
awareness in the world that the causes and consequences
of environmental degradation transcend boundaries and
that our future world must be one of partnership.
17


Myanmar is aware that different elements of
ecological systems are linked. It is only through an
integrated approach at the national, regional and global
levels that we can achieve sustainable development. For this
reason we have been endeavouring to contribute to the
protection and promotion of the environment at every level.
In developing countries like Myanmar, forests,
farmlands, fisheries and freshwater constitute the foundation
of development. In Myanmar we are fortunate that these
resources are abundant and are not under stress. This is
largely the result of the traditional culture that pervades
daily life. Planting trees, creating gardens and parks,
building bridges, digging wells, and providing rest houses
and monasteries are considered meritorious deeds. The
people of Myanmar love and respect nature and seek to live
in harmony with the environment. The history of Myanmar
is replete with accounts of environmental conservation
carried out by Myanmar monarchs. The ancient kings had
the vision to protect teak forests by royal decree and to
ensure systematic management of forest resources.
In the three years following the World Conference on
Human Rights, increasing emphasis has been placed on the
promotion and protection of human rights. While we can
welcome the spirit in which the question of human rights is
considered, we are seriously concerned by the growing
tendency of certain Western countries to politicize the
question of human rights and to use it as a tool to interfere
in the domestic affairs of States. We firmly believe that the
international community should take a more holistic
approach to the question of human rights and not be
preoccupied with individual rights and freedoms.
Any government, institution or individual seeking to
promote human rights should bear in mind the significance
of national and regional peculiarities as well as historical,
cultural and religious backgrounds and the stage of
economic development. In Myanmar and other developing
countries, poverty remains an effective obstacle to the full
enjoyment of those rights. For this reason we are
redoubling our efforts to ensure our peoples’ right to
development so that they can be delivered from the clutches
of poverty.
The allegations that wholesale repressive measures are
being carried out in Myanmar have never been borne out.
On the contrary, the peace and stability that now reign in
the country have allowed it to achieve significant progress.
Continued economic reform will positively affect the living
standards of all citizens. At present there is potential in
Myanmar for unprecedented peace and development and for
it to join the ranks of the fast-growing economies in its
region. The international community can do no better than
to help Myanmar by playing a constructive role.
In recent years a few countries, such as Myanmar,
have been singled out by certain countries for punitive
action. Central to any assessment of the proper course of
policy towards any country is an understanding of the
conditions that prevail there. In the case of Myanmar, first
and foremost, it should be noted that it is undergoing
important reforms. Regrettably, no credit has been given
to the Myanmar Government for bringing about political
stability and economic progress in a short period of eight
years.
The Government has initiated economic reforms
aimed at transforming the centrally planned economy into
a market-oriented one. Private investment and domestic
entrepreneurial activity have been encouraged, and the
economy has been opened to direct foreign investment.
Private-sector participation in both domestic and foreign
trade has been promoted. The economic reforms are
bearing fruit and have led to sustained growth. In the past
four years the economy recorded an average growth rate
of 8.2 per cent, resulting in increased employment
opportunities and significantly rising living standards in
the country, primarily in urban areas, where private
enterprises are flourishing, and in fertile rural areas,
where farmers have better incentive to grow and market
their produce.
Foreign investments in Myanmar today totals $4.3
billion and is expected to grow in the coming years. That
the pace of economic activity has quickened is reflected
not only within the country but abroad, where a growing
number of Myanmar representatives are taking part in
international and regional forums, including sports,
business and intellectual meetings.
We in Myanmar are aware that the best hope for a
brighter future lies in our national races joining together
to ensure the stability of the State, community peace and
tranquillity. To this end a national convention is being
held to adopt guidelines for a new State constitution, in
accordance with which a peaceful, modern and developed
nation will be built.
It should be appreciated that Myanmar is a union
composed of 135 national races from which 16 armed
groups have evolved, some dating back to 1948, the year
of our independence. It should also be noted that, despite
the magnitude of the task, the Myanmar Government has
18


succeeded in bringing back to the fold 15 out of the 16
armed groups and has established a separate Ministry for
Progress of Border Areas and National Races and
Development Affairs. Insurgency, which hindered
development for decades, is now virtually over, and all the
energy of the defence forces and the people is being
devoted to nation-building. One fact that is often
overlooked is the pervasive influence of traditional culture
in Myanmar, as a result of which leniency has been shown
to offenders. Although a number of death sentences were
handed down by civil and military courts following the
1988 unrest in the country, none has been carried out.
One factor that demonstrates our confidence in the
positive changes taking place in Myanmar is our readiness
to open our doors to tourists. This year has been designated
“Visit Myanmar Year”, and we are expecting hundreds of
thousands of visitors despite the negative campaign
launched by critics. Those who call for a travel boycott to
Myanmar should remember that tourism benefits a wide
range of people, the visitors as well as the hosts. Big hotels
and travel agencies, as well as the family-run stalls that sell
everything from hand-crafted jewellery to lacquer-ware and
wood carvings, stand to make a living. Why not encourage
tourists to come to Myanmar and see for themselves the
vast transformations taking place?
Today, as we stand on the threshold of a new
millennium, we have before us both opportunities and
challenges. At this time of important change and
transformation, the United Nations and its Member States
must strive to ensure that all nations can live in peace and
harmony. To this end, we will need a man of exceptional
skills and wisdom at the helm of the Organization in the
years ahead. We should continue to seek the best man for
the job, bearing in mind the personal skills and integrity
that the important post demands. The choice of the
Secretary-General of the Organization assumes an even
greater importance at this time, when we see increasing
resort to the threat or use of force in a manner inconsistent
with the purposes and principles of the Organization.
In conclusion, I should like to renew Myanmar’s
pledge to work with all nations to strengthen the
Organization and to achieve universal peace.








